Citation Nr: 0900059	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-20 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The veteran had active service from March 1962 to March 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

The veteran's representative argues that the veteran is 
entitled to an earlier effective date for his service-
connected degenerative disc disease of the lumbar spine.  See 
November 2008 Informal Hearing Presentation; February 2007 VA 
Form 646.  As the issue of an earlier effective date has not 
yet been adjudicated by the RO, this issue is not properly 
before the Board; hence, the issue is referred to the RO for 
appropriate action.

Further, the veteran has asserted that he is not able to seek 
employment due to his back disability.  See November 2008 
Informal Hearing Presentation; June 2006 Substantive Appeal.  
In an undated letter, received by the RO in February 2007, 
the veteran indicates that he was laid off from two jobs as a 
result of his back disability.  In a February 2006 letter, 
the veteran's private physician, C.T.C., M.D., states that 
the veteran is unable to seek employment due to his back 
pathology.  The above-mentioned correspondence appears to set 
forth a claim for total disability based on individual 
unemployability (TDIU).  As the RO has not yet adjudicated 
this issue, it is likewise not properly before the Board; 
hence, the issue of TDIU is referred to the RO for 
appropriate action as well.

The Board notes that the veteran requested a personal hearing 
before a Member of the Board at the RO in his June 2006 
substantive appeal.  An August 2007 letter from the RO 
informed the veteran that a hearing was scheduled for him in 
October 2007.  The August 2007 letter appears to have been 
sent to the correct address, as evidenced by the return 
address on a subsequent letter sent to the RO by the veteran, 
postmarked in November 2007.  The claims file indicates, 
however, that the veteran failed to report to the October 
2007 hearing.  Therefore, his request for a hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The Board finds that a remand is necessary here to ensure 
compliance with VA's duty to assist under the VCAA.  The 
Board notes that the veteran was afforded a VA examination 
concerning his degenerative disc disease of the lumbar spine 
in December 2005.  However, the veteran has alleged that his 
back disability is worse now than it was at the time of the 
VA examination, and that a "new C&P exam would yield 
different results."  See November 2008 Informal Hearing 
Presentation.  There is medical evidence in the claims file 
which also alleges that the veteran's back disability is 
worse now than it was at the time of the December 2005 VA 
examination.  See November 2007 Private Physical Therapist 
Report (finding the veteran to have "complete lack of active 
range of motion in a weight bearing position in the lumbar 
spine"); October 2007 Private Physical Therapist Report 
(stating that the veteran's chronic back pain has worsened in 
the last couple years and noting that he now has 
genital/urinary problems).  As such, the Board finds that the 
veteran should be afforded another VA examination in order to 
appropriately assess the current severity of his degenerative 
disc disease of the lumbar spine.  See VAOPGCPREC 11-95 
(April 7, 1995).

The Board also notes that medical evidence of record 
describes objective neurologic abnormalities associated with 
the veteran's degenerative disc disease of the lumbar spine.  
See December 2007 MRI of the Lumbar Spine (revealing findings 
suggestive of nerve root impingement and likely mass effect 
on certain nerve roots); October 2007 Private Physical 
Therapist Report (noting numbness and tingling in the 
veteran's legs, encouraging him to seek a neurosurgical 
consult, and noting that he now has "genital/urinary 
problems including impotence, weak stream and dribbling, and 
urgency of defecation"); March 2006 Private Medical Record 
from C.T.C., M.D. (stating that the veteran has anatomic 
lumbar stenosis with consequent sciatica).  However, Note (1) 
to the General Rating Formula for Diseases and Injuries of 
the Spine, states that objective neurologic abnormalities 
associated with a back disability are to be rated separately 
under an appropriate diagnostic code (DC).  See 38 C.F.R. § 
4.71a.  Therefore, in assessing the level of the veteran's 
back disability, the new VA examination should address all 
associated objective neurologic abnormalities, including 
sciatica if it is found.

In addition, the veteran's March 2006 notice of disagreement 
requested that the RO obtain medical records from the Iron 
Mountain VA Medical Center.  There are no up to date VA 
medical records in the claims file; the most recent VA 
records are from 2003.  The veteran's February 2008 statement 
in support of claim identifies VA MRIs that were performed 
that are not of record.  The December 2007 MRI of the 
veteran's lumbar spine notes correlation with a prior January 
2006 MRI which is not of record.  The Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, an effort must be made to locate these 
records, as well as any other pertinent VA treatment records 
from other VA facilities.

Finally, the Board notes that there is medical evidence in 
the claims file which has not yet been reviewed by the RO.  
In a December 2008 letter, the veteran's representative 
waived the right to have this case remanded to the AOJ for 
initial review of the additional medical evidence that had 
been submitted.  However, because this claim is now remanded 
for the other reasons discussed above, the RO will have the 
opportunity to review these records and should consider them 
once it re-adjudicates this claim.

Accordingly, the case is REMANDED for the following actions:

1.	Obtain all VA treatment records and 
progress reports
relevant to the veteran, including but not 
limited to any records located at the Iron 
Mountain VA Medical Center, the Ironwood 
VA Outpatient Clinic, and the Milwaukee VA 
Medical Center.  If no records are 
available, the claims folder must indicate 
this fact and document the attempts made 
to obtain the records.

2.  Although previously requested with no 
reply received, in light of the current 
remand the RO should once more request all 
private medical records from C.T.C., M.D., 
in accordance with the veteran's June 2006 
request.

3.  Upon receipt of the additional VA 
medical records described above, the 
veteran should be afforded the appropriate 
VA examination to determine the nature and 
severity of his service-connected 
degenerative disc disease of the lumbar 
spine.  The VA examination must address 
all objective neurologic abnormalities 
associated with the veteran's degenerative 
disc disease of the lumbar spine, 
including sciatica if it is found.  In 
addition, the VA examination must take 
into consideration any additional 
functional impairment due to pain in 
accordance with 38 C.F.R. §§ 4.40, 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The claims file must be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, and 
all findings reported in detail.  The RO 
shall include documentation in the claims 
folder that notice of the scheduled 
examination was sent to the veteran's most 
recent address of record.

4.  Thereafter, the RO shall re-adjudicate 
the veteran's claim, considering all 
evidence not previously considered, and 
all evidence newly added to the claims 
file.  Any objective neurologic 
abnormalities associated with the 
veteran's degenerative disc disease of the 
lumbar spine should be assigned a separate 
disability rating, if warranted, under an 
appropriate DC.  In its re-adjudication, 
the RO should consider the entire rating 
period involved in this claim, and should 
consider staged ratings if deemed 
appropriate.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

